Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 5/03/2021 in response to the Office Action of 12/1/2020 is acknowledged and has been entered.  Claims 1 and 2 have been amended.  Claim 5 has been cancelled..  Claims 1-4, 6-11 are pending and examined.
Objections to Specification-Maintained
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
On page 14, line 19, the specification discloses a usable range for the assay from 0.55 ng/ml to 35 ng/ml when using the TMB substrate, wherein the method is useful when  the antibody concentration is from 0.55 ng/ml to 35 ng/ml (page 16, line 19)  However in the table of  example 6 (page 32), the specification discloses two rages of detection one for the analyte, specifically in the assay 0.55-35 ng/ml and one for the analytic in the sample 5.5-350 ng/ml.   In contrast, the specification concludes that the detection range is from 5.5 to 35 ng/ml (page 32, example 6 first paragraph). Thus it is not clear what detection range for the analyte is intended.   
On page 26, first paragraph, the specification discloses a serial format assay using ABTS with a Bi-RPLA-Dig concentration of 300mU/Ml.  However, the Bi-RPLA-Dig does not comprise an enzyme which renders the disclosure ambiguous. 
Appropriate clarification/correction is needed. 
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive
Applicant argues that “Unfortunately, there is an inadvertent error in the sentence preceding said table, wherein these two ranges have been transposed. Thus, the 5.5 ng/mL corresponds to the concentration in the undiluted sample, whereas the 35 ng/mL correspond to the concentration of the diluted sample. But a skilled artisan reading this section would readily understand the content therein.” 
Applicant argues that “regarding the objection raised under paragraph 4 on page 3 of the Office Action, Applicants respectfully point out that the term "BI-RPLA-DIG" should have been replaced with "DIG-POD". A skilled artisan reading the specification would have readily understood that the inadvertent mislabeling is of no moment because, for example, the correct meaning is directly evident from the preceding sentences, wherein the independence of the assay from the DIG-POD concentration = activity is described; and that the Table directly following recites the 300 mU/mL for the DIG-POD”.
In response to this it is noted that If  Applicant admits to an existence of error for such replacement, Applicant also needs to provide correction. Initially it is noted that an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of the error in the specification, but also recognize the appropriate correction, (emphasis added; see MPEP 2163 and In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971)). Appropriate correction is needed. 
Objections to Specification-New
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Additional Examples of some unclear, inexact or verbose terms used in the specification are:  the specification r4efres to the concentration of Bi-RPLA-Dig on page 25 in terms of mU/ml  in the lower table while in the upper table the concentration of Bi-RPLA-Dig is in ng/ml which create ambiguity as to whether Bi-RPLA-Dig has activity. Appropriate clarification and correction is needed. 
Claim Rejections - 35 USC § 112
Claims 1-4, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the bivalent antibody is a bivalent non-biologically active antibody wherein binds to more than one copy of the antigen of said antibody (step a). the term “non-biologically active “ renders the scope of the claim is vague as the claim recites the antibody has a biological activity of binding at least one copy of an antigen, absent a definition of biological activity in the specification
Appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., Mire-Sluis et al in view of  Myagkova et al. and CD Creative Diagnostics in further view of Thermo Scientific  ELISA Guide  (2008;of record) 
Owens et al.
Owens et al teach methods for detecting such bivalent antibodies  in rat serum (see paragraphs 0145-0146) overtime to compare half-lives of native and chimeric mAb6B5 [0144].  In one embodiment analysis of serum concentrations of native and chimeric mAb6B5 is performed with a sandwich ELISA, wherein plates are coated with a hapten-protein conjugate i.e. PCP hapten conjugated with albumin [0146] [0123] as for example covalently bound to bovine serum albumin [0095](instant claims 2-4).  The antibody is captured by the immobilized hapten-conjugate to form a complex that is detection with an anti-IgG peroxidase conjugate (instant claims 7-8).  Following incubation with the appropriate substrate, the absorbance at 405 nm is read. The amount of IgG in the sample is determined by comparison to a serum standard curve [0146].  
As rats are not known to take drugs of abuse, the mouse mAb6B5 is interpreted as non-biologically active that does not cross-react  with endogenous proteins as haptens and proteins do not have any structural similarities, absent a definition of non-biologically active.  
Absent a definition for the genus of variant antibody comprising more than one mutations in the Fc-region compared to the corresponding wild-type Fc-region that has a sequence of SEQ ID NO: 01, 02, or 03, in the broadest interpretation, more than one mutations in the Fc-region is not limited by the claims to specific mutations and as such it reads on complete mutation of wild- type Fc-region that has a sequence of SEQ ID NO: 01, 02, or 03.  Therefore the as the antibody of Owens et al.
While Owens et al. teach incubating immobilized antigen-antibody complex with anti-human IgG or anti-mouse IgG labeled reagent, Owens et al.  is silent using a labeled hapten drug antigen as an alternative for detecting the immobilized antigen-antibody complex. 
Mire-Sluis et al teach throughout the publication and especially in table 1, various anti-drug antibody assays, wherein ELISA-bridging format comprises coating the plate with the drug antigen and detecting with labeled drug antigen.
Myagkova et al. discloses the hapten drug-protein conjugates generally include a ratio of hapten to the portion non-antibody macromolecular carrier between 3-12 :1, (page 2) wherein the carrier is for example Bovine serum albumin or ovalbumin (page 3 last paragraph).  Myagkova et al. discloses immobilizing such hapten drug-protein conjugates for capturing anti-hapten drug antibodies in sandwich ELISA’s(page 3 last paragraph).  
CD Creative Diagnostics discloses PCP-BSA conjugates and PCP-HRP conjugates were commercially available (see page 1, page 3), wherein PCP-BSA has a ratio of 1:10.(see page 8).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to additionally determine the amount of a bivalent antibody in a serum or plasma sample obtained from a non-human experimental animal of Owens et al.  with a bridging format ELISA as taught in Mire-Sluis et al. 
One would be motivated to do so, since PCP-BSA conjugates and PCP-HRP conjugates were commercially available as taught in CD Creative Diagnostics  and because ELISA-Direct Format i.e. coating with drug/detecting with labeled anti-IgG and Mire-Sluis et al.  (table 1).   The selection of known equivalents would be within the level of ordinary skill.  
It would have been prima facie obvious, before the effective filing of the claimed invention, that the non-antibody polypeptide carrier of Owens et al.  more than one copy of the PCP antigen covalently conjugated, because Myagkova et al. discloses the drug-protein conjugates generally include a ratio of hapten to the portion non-antibody macromolecular carrier between 3-12 :1, wherein the carrier is for example Bovine serum albumin or ovalbumin (page 2).  One would be motivated to include more than one hapten molecule in the hapten-protein conjugate of Owens et al. to increase antibody affinity for the hapten antigen molecule. 
Owens et al., Mire-Sluis et al, Myagkova et al. CD Creative Diagnostics are silent regarding specific concentrations of the capture drug antigen conjugate and activity of the HRP labeled drug antigen.   
Thermo Scientific  ELISA Guide discloses throughout the publication, the coating and detection reagent need to be optimized in a checkerboard titration to achieve best signal to noise ratios, to have a robust and reproducible assay for the sample being tested over  a biological significant range (page 6, Fig.2).  Commonly used enzyme include HRP, wherein chromogenic substrate provide a sufficient level of sensitivity and dynamic range (page 57 , left column) TMB is the most common chromogenic substrate (page 57 , left column, 3rd paragraph).   
Since the immobilized antigen reagent and HRP-antigen detection reagent concentrations as well as selection of enzyme substrates are important variables in Thermo Scientific  ELISA Guide, it would have been prima facie obvious, before the effective filing of the claimed invention, to optimize these immunoreagents including concentrations and dilutions in the method of Owens et al., Mire-Sluis et al, Myagkova et al. CD Creative Diagnostics to achieve even better and dynamic range  in a fast assay.  Absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
In addition, one would be motivated to use PCP-BSA and PCP-HRP as taught by CD Creative Diagnostics (see page 1, page 3) in the assay of Owens et al., Mire-Sluis et al and Myagkova et al. and further optimize concentration/substrate selection, dilutions according to known protocols as taught in Thermo Scientific  ELISA Guide, since these reagents are commercially available for convenience and to save time. 
Regarding claims 6-7, Owens et al. teach the label of the detection agent is an  enzyme label i.e. peroxidase; Myagkova et al. teach the label of the detection agent is an  enzyme label i.e.horseradish  peroxidase (page 6, example 2) .  Therefore it would It would have been prima facie obvious, before the effective filing of the claimed invention, to determine the amount of a bivalent antibody in a serum or plasma sample obtained Owens et al. with a bridging format ELISA as taught in Mire-Sluis et al.  wherein the detection drug is labeled with an enzyme such a commonly use peroxidase, horseradish peroxidase (instant claims 8), to increase the sensitivity of detection. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., Mire-Sluis et al, Myagkova et al and CD Creative Diagnostics in  view of Thermo Scientific  ELISA Guide  (2008;of record) as applied to claims 1-4, 6-10 in view of Digoxygenin Conjugates (of record). 
While Owens et al., Mire-Sluis et al., Myagkova et al and CD Creative Diagnostics in  view of Thermo Scientific  ELISA Guide teach a method for the determination of the amount of a bivalent antibody in a serum or plasma sample obtained from a non-human experimental animal, wherein the antibody binds a haptene i.e. PCP,  they are silent regarding  the antibody is an anti-digoxygenin antibody. 
Digoxygenin Conjugates discloses digoxygenin-HRP (page 1) and digoxygenin-BSA (page 8) are commercially available, wherein the digoxygenin-BSA is 1:10 (page 15).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to detect additional anti-small-molecule IgG2 antibodies  as for example anti-digoxigenin antibody with a bridging ELISA method as taught in Owens et al., Mire-Sluis et al and Myagkova et al wherein the capture antigen i.e. digoxigenin 
Is first conjugated to BSA and immobilized on the ELISA plate, while the detection reagent is a HRP-digoxigenin as taught in Digoxygenin Conjugates.  
One would be motivated to do so because detecting anti-digoxigenein antibodies have clinical significance being used in many applications and because digoxigenin-BSA and digoxigenin-HRP are commercially available, to save time and labor. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination of digoxigenin-BSA as an ELISA coating reagent and digoxigenin-HRP as a detection reagent  the detection of an anti- digoxigenin antibody according to the bridging ELISA steps of Owens et al., Mire-Sluis et al and Myagkova et al. in  view of Thermo Scientific  ELISA Guide would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention
As the Fc portion of the antibody is not involved in the instant assay steps/reagents, the method of Owens et al., Mire-Sluis et al and Myagkova et al. in view of Digoxygenin Conjugates, is suitable for the detection of anti-drug antibodies having mutated Fc-portions.  The selection of anti-drug antibodies having mutated Fc-portions would be within the level of ordinary skill.  
Conclusion
No claims are allowable.
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641